            Case 1:20-cv-06213-CM Document 4 Filed 08/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ADEKUNLE A. ONATOLU,

                                 Plaintiff,
                                                                 20-CV-6213 (CM)
                     -against-
                                                                CIVIL JUDGMENT
AT&T,

                                 Defendant.

         Pursuant to the order issued August 7, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED, AND DECREED that under the July 9, 2015 order in

Onatolu v. U.S. Army, ECF 1:15-CV-2829, 4 (S.D.N.Y. July 9, 2015), the complaint is dismissed

without prejudice.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     August 7, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
